Citation Nr: 0844434	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Service connection for a lumbar spine disorder.

2.	Service connection for herniated disc syndrome.

3.	Service connection for a cervical spine disorder.

4.	Service connection for post-traumatic stress disorder 
(PTSD).  

5.	Service connection for alcoholism.

6.	Service connection for a facial/rhino/septal disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had qualifying active service from December 1974 
to December 1978.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2003 
and November 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.     


FINDINGS OF FACT

1.	The veteran's lumbar spine disorder is not related to 
service.  

2.	The veteran's herniated disc disorder is not related to 
service.

3.	The veteran's cervical spine disorder is not related to 
service.

4.	The medical evidence of record does not indicate that the 
veteran has PTSD.  

5.	The veteran's alcoholism is not related to service.  

6.	The veteran's active duty service, between December 1974 
and December 1978, resulted in an honorable discharge in 
December 1978.  

7.	The veteran's active duty service, between January 1979 
and February 1985, resulted in an other than honorable (OTH) 
discharge in February 1985.  

8.	The veteran was discharged from service in February 1985 
with an OTH discharge, as a result of willful and persistent 
misconduct, as reflected by multiple non-judicial 
punishments.

9.	The veteran was not insane during any part of his military 
service, to include any period of unauthorized absence.  

10.	The veteran underwent septorhinoplasty surgery in 
January 1984.  

11.	The veteran's facial/rhino/septal disorder is not 
related to service.  


CONCLUSIONS OF LAW

1.	A lumbar spine disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.	A herniated disc disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

3.	A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

4.	Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  

5.	Alcoholism was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 
2001).  

6.	The character of the veteran's discharge from military 
service (OTH) - for his active service between January 1979 
and February 1985 - is a bar to entitlement to VA 
compensation and pension benefits during that period.  38 
U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.360 (2008).

7.	A facial/rhino/septal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
several disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between August 2003 and July 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA 
informed the veteran of the elements of his claims, and of 
the evidence needed to substantiate his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  VA notified the veteran prior to the initial 
adjudication of his claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until July 
2006, after the initial adjudications on appeal here.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

As the decision below will detail, the veteran's claims for 
service connection will be denied.  So no effective date or 
rating will be assigned here.  Moreover, following full 
notice, VA readjudicated the veteran's claims in the 
September 2007 and January 2008 Supplemental Statements of 
the Case of record.  These readjudications comply with the 
remedial actions outlined in Mayfield.  See Mayfield, 444 
F.3d 1328.  As such, untimely notice regarding disability 
ratings and effective dates is nonprejudicial error in this 
matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  The RO obtained medical records relevant to 
the appeal.  And VA provided the veteran with compensation 
examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The veteran claims that service caused him to incur several 
disorders - orthopedic disorders, a facial and nose disorder, 
alcoholism, and PTSD.  In the July 2003 and November 2005 
rating decisions on appeal, the RO denied his claims.  For 
the reasons set forth below, the Board agrees with these 
decisions.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

In this matter, the Board will address the veteran's claims 
separately below.  

	Orthopedic Disorders 
	
The veteran claims that he has spine-related disorders as a 
result of his service.  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Board notes that certain disorders, such as arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

In this matter, the evidence of record shows that the veteran 
has current lumbar and cervical spine disorders, to include 
herniated discs.  In a January 2008 VA compensation 
examination report of record, the veteran is diagnosed with 
degenerative disc disease of the cervical spine, disc 
protrusion at C5-6, residuals of a May 2005 fusion at L4-5, 
L5-S1, and diffuse degenerative changes throughout the lumbar 
spine, with anterior and posterior effusion from L4 to S1.  A 
September 2005 VA examination report notes herniated discs 
and degenerative changes in the veteran's lumbar and cervical 
spine.  And private medical evidence, dated from August 2003, 
indicates a work-related spine disorder, disc herniation in 
the cervical and lumbar spine, degenerative changes in the 
cervical and lumbar spine, and lumbar spine surgery in May 
2005.  As no medical evidence of record counters these 
diagnoses, the first element of Pond is established here.  

With regard to the cervical spine, the Board finds the second 
element of Pond established as well.  Service medical records 
indicate that the veteran injured his neck during service.  A 
record dated in January 1977 indicated right-side neck pain 
with apparent muscle spasm and strain, and a record dated in 
April 1977 indicated that the veteran twisted his neck and 
incurred a cervical sprain.  See Pond, supra.    

With regard to the lumbar spine, the Board finds the second 
element of Pond unestablished.  The record indicates that the 
veteran did not experience an in-service lumbar disorder, or 
an injury or disease that would cause such a disorder.  The 
service medical records, to include several discharge reports 
of medical examination and history (including a November 1984 
discharge report of medical examination, and a January 1985 
discharge report of medical history), are entirely negative 
for a disorder involving the lower back or spine.  In fact, 
the earliest medical evidence of the veteran's lumbar 
disorder is noted in August 2003 private medical records 
indicating a civilian job-related injury.  These records are 
dated over 18 years following the veteran's last period of 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  And the Board notes that the veteran did not 
file a claim for service connection for a lumbar disorder 
until August 2004, over 19 years following service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).        

As to the third element of Pond, there is no medical nexus 
evidence of record relating the veteran's neck or lower back 
disorders to his military service.  Rather, in the only 
medical evidence of record addressing the issue of medical 
nexus, the January 2008 VA examiner found service likely 
unrelated to the neck and lower back disorders.  In support, 
the examiner noted the many years between discharge from 
service and onset of symptomatology of the chronic neck and 
back disorders.  The examiner noted, moreover, that the 
earliest evidence of the veteran's arthritis in either 
section of his spine is found in 2003.  For this reason, a 
finding of presumptive service connection for arthritis of 
the neck or back would be unwarranted here as well.  See 
38 C.F.R. §§ 3.307, 3.309.  

As such, the record preponderates against the veteran's 
claims to service connection for cervical and lumbar 
disorders, and for a herniated disc disorder.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim). 

	PTSD

The veteran claims service connection for PTSD.  In various 
statements in the record, he contends that he incurred this 
disorder as a result of being shot at in Japan, as a result 
of being struck from behind during basic training, and as a 
result of being in a car accident in 1976 in Louisiana.    

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the veteran does not have PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

The relevant medical evidence of record consists of private 
and VA treatment records, and of two VA psychiatric 
examination reports - a March 2006 examination report from a 
VA mental health clinic, and an April 2007 VA compensation 
examination report noting full review of the claims file.  
Neither the treatment records, nor the examination reports, 
notes a diagnosis of PTSD.  Rather, the April 2007 VA 
examiner found that PTSD criteria were not met in this 
matter.  Moreover, the VA examiners found the veteran instead 
with depression, and with bipolar disorder (which VA service 
connected in September 2007).  Based on this evidence, the 
Board finds that the veteran does not have PTSD.  See 
38 C.F.R. § 3.304(f); see also Brammer, supra.      

As such, the record preponderates against the veteran's claim 
to service connection for PTSD.  See Alemany, supra.   

	Alcoholism

The veteran claims that he has alcoholism and that this 
disorder should be service connected.  

The record shows that the veteran has been diagnosed with, 
and treated for, alcoholism.  Service medical records show 
in-patient treatment for alcoholism between December 1982 and 
January 1983, and in January 1984.  A VA post-service 
hospital report notes inpatient treatment for alcoholism from 
June 1985 to August 1985.  And the March 2006 and April 2007 
VA examination reports of record note alcohol dependence.  
The veteran bases his contention to service connection on 
this evidence of in-service and post-service alcoholism.  

Applicable law precludes, however, an award of VA 
compensation for alcohol or drug abuse disabilities that are 
not secondary to, or a symptom of, a service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002) 
(providing that no compensation will be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs); Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001).   

The Board notes the veteran's contention, in a February 2006 
statement of record, that his alcoholism is secondary to his 
service-connected bipolar disorder.  But no medical evidence 
of record supports his contention.  Indeed, the April 2007 VA 
examiner, after opining that the veteran's bipolar disorder 
related to service, noted that the veteran separately had 
alcoholism during service "along with" his bipolar 
disorder.  See 38 C.F.R. § 3.310.  

As such, the record preponderates against the veteran's claim 
to service connection for alcoholism.  See Alemany, supra.   

	Facial/Rhino/Septal Disorder 

Service medical records indicate that the veteran underwent 
septorhinoplasty surgery in January 1984.  The veteran now 
claims service connection for residuals of this surgery.  

The Board notes, however, that the veteran's facial disorder 
manifested itself, and his surgery occurred during, a period 
of service that has been characterized as other than 
honorable.  Service medical records show multiple complaints 
for nose-related disorders in the early to mid 1980s, and 
show the septorhinoplasty surgery in January 1984.  The 
record also shows, however, that the veteran was 
administratively discharged from service in February 1985 
with an OTH discharge that covered the period of his 
enlistment that began in January 1979.  In claiming service 
connection for this disorder, the veteran is seeking to be 
declared eligible for VA compensation and pension benefits 
during this period of his service (the record clearly 
demonstrates that the veteran's service between December 1974 
and December 1978 was honorable).    

When a claimant seeks VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" 
means a person who served in the active military, naval or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2).  A discharge issued under honorable conditions is 
binding on VA.  38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions 
(OTH), if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

In this matter, the record shows that willful and persistent 
acts led to the veteran's OTH discharge, and that the veteran 
was not insane at the time of his discharge.  

Regarding the issue of sanity, the November 1984 discharge 
report of medical examination found the veteran's psychiatric 
status to be normal, and the veteran's January 1985 report of 
medical history indicated no disorder related to the 
veteran's psychiatric state.  Moreover, a January 1985 
psychiatric examination report, issued pursuant to a court 
martial that was pending at that time, found the veteran 
mentally fit and without "psychiatric contra-indication to 
appropriate military discipline, including discharge" from 
service.    

Regarding the issue of the nature of the misconduct involved, 
the record shows that the veteran committed, not merely minor 
offenses, but willful and persistent misconduct.  38 C.F.R. § 
3.12(d)(4).  The veteran received multiple non-judicial 
punishments for such offenses as drunk and disorderly 
conduct, assault, false official statement, and unauthorized 
absence.  The veteran committed repeated acts of unauthorized 
absence during his active service between January 1979 and 
February 1985.  Indeed, the veteran was on unauthorized 
absence from the Marine Corps from July 1980 to December 
1984.  See Cropper v. Brown, 6 Vet. App. 453 (1994) 
(unauthorized absence is the type of offense that would 
interfere with and preclude performance of an appellant's 
military duties and thus, could not constitute a minor 
offense).  

As such, the record preponderates against the veteran's claim 
to service connection for a facial/rhino/septal disorder.  
See Alemany, supra.   

The Board has closely reviewed and considered the veteran's 
statements, and that statement of record from his brother.  
While their statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for a lumbar spine disorder is denied.  

2.	Service connection for herniated disc syndrome is denied. 

3.	Service connection for a cervical spine disorder is 
denied.  

4.	Service connection for PTSD is denied.    

5.	Service connection for alcoholism is denied.  

6.	Service connection for a facial/rhino/septal disorder is 
denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


